J-S37025-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

PAUL LOUIS

                            Appellant                No. 1952 MDA 2013


      Appeal from the Judgment of Sentence entered September 26, 2013
                In the Court of Common Pleas of Berks County
               Criminal Division at No: CP-06-CR-0004582-2012


BEFORE: LAZARUS, STABILE, AND MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                        FILED OCTOBER 02, 2014

        Appellant Paul Louis appeals from a judgment of sentence, which the

Court of Common Pleas of Berks County (trial court) imposed after

convicting him of violating Sections 3744(a) and 3714(a) of the Vehicle Code

(Code) following a bench trial. For the reasons set forth below, we affirm.

        The facts and procedural history of this case are undisputed. As the

trial court recounted:
               Following a jury trial on August 29, 2013, [Appellant] was
        found not guilty of [a]ccidents [i]nvolving [d]eath or [p]ersonal
        [i]njury.[1]   After the jury trial was completed, this court
        conducted a bench trial on the outstanding summary offense
        counts and found [Appellant] guilty of the [d]uty to [g]ive
        [i]nformation and [r]ender [a]id[2] [(Section 3744)] and

____________________________________________


1
    75 Pa.C.S.A. § 3742(a).
2
    75 Pa.C.S.A. § 3744(a).
J-S37025-14


        [c]areless [d]riving,[3] [(Section 3714(a))] and not guilty of the
        offenses of the [i]mmediate [n]otice of [a]ccident to [p]olice
        [d]epartment[4] and [d]rivers [r]equired to be [l]icensed.[5] The
        Commonwealth withdrew Count 6, [f]ailure to [n]otify, prior to
        trial.[6] The facts presented at the jury trial were incorporated
        into the bench trial.
               Angelina Mezier-Augustus [(Mezier-Augustus)] testified
        that on June 14, 2012, at approximately 8:00 p.m., she had
        double parked her vehicle, a Dodge Avenger, in the vicinity of
        114 Windsor Street, Reading, Berks County, Pennsylvania, to
        visit her sister for a couple of minutes. Her boyfriend, Karl Jean,
        had remained seated in the vehicle on the front passenger side
        while she had visited. Ms. Mezier-Augustus testified that it had
        been a clear day and daylight had still remained. She had
        turned off the engine but had her four-ways on. Her headlights
        go on automatically when it is dark, and they had not been on
        when she had parked. Windsor Street is a two-way street with
        one lane of traffic each way.
               After her visit with her sister, Ms. Mezier-Augustus crossed
        the street to attempt to get into her vehicle. There were several
        drivers who were proceeding around her car, so she leaned over
        her vehicle as far as she could to avoid being hit. The last
        vehicle, a compact red car, however, kept proceeding closer to
        her vehicle. She heard a loud noise which she described as a
        “big boom” . . . followed by her sister’s scream. Ms. Mezier-
        Augustus then screamed and fell to the ground when the red car
        struck her. The driver did not stop. Following this accident, Ms.
        Mezier-Augustus’ car had a dent on the driver’s side between the
        door and the window that had not been there before the
        accident. Ms. Mezier-Augustus never saw the driver of the
        vehicle that hit her. Ms. Mezier-Augustus remained lying on the
        street near the yellow line until the police and the ambulance
        arrived. She screamed for help because she was unable to move
        her right leg. The ambulance transported her to the hospital
        where she remained for approximately two days. Ms. Mezier-
        Augustus was unable to walk for approximately six to eight
        weeks and had to use crutches.
               Karl Jean testified that it was still light out when Ms.
        Mezier-Augustus was struck down. He testified that Ms. Mezier-
        Augustus’ vehicle shook when Ms. Mezier-Augustus was hit. He
        immediately slid into the driver’s seat and pursued the red car.
        The driver slowed down after the impact, but then he sped up
____________________________________________


3
    75 Pa.C.S.A. § 3714(a).
4
    75 Pa.C.S.A. § 3746(a)(1).
5
    75 Pa.C.S.A. § 1501(a).
6
    75 Pa.C.S.A. § 3746(a)(2).



                                           -2-
J-S37025-14


      and drove off. Mr. Jean followed the vehicle until he lost it in the
      West Lawn area. The chase lasted approximately ten to fifteen
      minutes, and Mr. Jean beeped the horn throughout the chase to
      get the other driver’s attention. At one point during the pursuit,
      the fleeing driver stopped the car, and Mr. Jean pulled up
      alongside of him and saw his face.             Mr. Jean identified
      [Appellant] as the person he had seen driving the vehicle which
      had struck the victim. Mr. Jean gave [Appellant]’s license plate
      number to the Reading Police Department.
            Daniel Cedano, a police officer for the City of Reading,
      received the call about the incident at approximately 8:40 p.m.
      He testified that the sun had been setting when he had arrived
      at the scene, but it had still been daylight. He had spoken to the
      victim who had appeared to be in pain. She had contusions and
      bruising to her lower back and right buttock.
             Officer Cedano ran the license plate information through
      the NCIC system. He located the owner of the vehicle, and at
      the owner’s residence he observed damage to a red car on the
      vehicle’s passenger side. Officer Cedano interviewed [Appellant]
      at the owner’s residence. [Appellant] admitted to Officer Cedano
      that he had been driving the car on June 14, 2012, at 8:40 p.m.,
      in the vicinity of the accident; however, he did not recall striking
      another vehicle and a woman pedestrian who had been standing
      next to the vehicle. [Appellant] remembered being followed by a
      frantic male driver who had been trying to flag him down.
      [Appellant] had not stopped because he had been concerned
      about his safety.
             Based on the foregoing evidence, the jury found
      [Appellant] not guilty of [a]ccidents [i]nvolving [d]eath or
      [p]ersonal [i]njury. The court incorporated the evidence from
      the jury trial into the bench trial proceeding and found
      [Appellant] guilty of the aforementioned summary offenses.
      This court held a sentencing hearing on September 26, 2013.
      For the conviction of the [f]ailure to [s]top and [g]ive
      [i]nformation and [r]ender [a]id, this court imposed a fine of
      $25.00 and costs.        For the conviction of the summary of
      [c]areless driving, this court imposed a fine of $250.00, costs,
      and restitution in the amount of $17,03.53 for unpaid medical
      expenses and property damage. This court denied [Appellant]’s
      [p]ost-Sentence [m]otion. [Appellant] filed a timely appeal.

Trial Court Opinion, 2/24/2014, 1-4.        Following Appellant’s filing of a

Pa.R.A.P. 1925(b) statement of errors complained of on appeal, the trial

court issued an opinion under Pa.R.A.P. 1925(a).          In its Rule 1925(a)

opinion, the trial court determined, inter alia, that (1) there was sufficient

evidence to convict Appellant under Sections 3744 (duty to give information

                                     -3-
J-S37025-14



and render aid) and 3714(a) (careless driving) of the Code; (2) its verdict

was not against the weight of the evidence to warrant a new trial; and (3) it

did not err in imposing restitution in amount of $17,035.53.

      On appeal, Appellant essentially raises four issues for our review.

First, Appellant argues that the trial court erred in holding that the evidence

was sufficient to convict him under Sections 3744(a) and 3714(a) of the

Code. Second, in the alternative, he argues that the trial court abused its

discretion in concluding that its verdict was not contrary to the weight of the

evidence. Third, Appellant argues that the trial court erred in concluding the

evidence of record was sufficient to sentence him to pay a fine of $250

under Section 3714(c) of the Code. Fourth, he argues that the trial court

erred in imposing upon him restitution for $17,035.53, because no causal

nexus exists between Mezier-Augustus’ injuries and his conviction for

careless driving.

      We first address Appellant’s sufficiency of the evidence challenge.

Specifically, Appellant argues that evidence was insufficient to sustain his

conviction under Sections 3744(a) and 3714(a) of the Code. With respect to

Section 3744(a), Appellant claims that the Commonwealth failed to establish

the requisite knowledge (mens rea) required to convict him of failing to give

information and render aid.    Likewise, he argues that the Commonwealth

failed to establish the element of “careless disregard” under Section

3714(a).




                                     -4-
J-S37025-14



       Our   standard     and    scope    of review   for   a sufficiency   claim   is

well-settled:7
       We must determine whether the evidence admitted at trial, and
       all reasonable inferences drawn therefrom, when viewed in a
       light most favorable to the Commonwealth as verdict winner,
       support the conviction beyond a reasonable doubt. Where there
       is sufficient evidence to enable the trier of fact to find every
       element of the crime has been established beyond a reasonable
       doubt, the sufficiency of the evidence claim must fail.
       The evidence established at trial need not preclude every
       possibility of innocence and the fact-finder is free to believe all,
       part, or none of the evidence presented. It is not within the
       province of this Court to re-weigh the evidence and substitute
       our judgment for that of the fact-finder. The Commonwealth’s
       burden may be met by wholly circumstantial evidence and any
       doubt about the defendant’s guilt is to be resolved by the fact
       finder unless the evidence is so weak and inconclusive that, as a
       matter of law, no probability of fact can be drawn from the
       combined circumstances.

Commonwealth v. Mobley, 14 A.3d 887, 889–90 (Pa. Super. 2011).

Additionally, “in applying the above test, the entire record must be evaluated

and all evidence actually received must be considered.” Commonwealth v.

Coleman, 19 A.3d 1111, 1117 (Pa. Super. 2011).

       Section 3744 of the Code provides in pertinent part:
       (a) General rule.--The driver of any vehicle involved in an
       accident resulting in injury to or death of any person or damage
       to any vehicle or other property which is driven or attended by
       any person shall give his name, address and the registration
       number of the vehicle he is driving, and shall upon request
       exhibit his driver’s license and information relating to financial
       responsibility to any person injured in the accident or to the
       driver or occupant of or person attending any vehicle or other
       property damaged in the accident and shall give the information
____________________________________________


7
  A challenge to the sufficiency of the evidence is a question of law, subject
to plenary review. Commonwealth v. Williams, 871 A.2d 254, 259 (Pa.
Super. 2005).



                                           -5-
J-S37025-14


      and upon request exhibit the license and information relating to
      financial responsibility to any police officer at the scene of the
      accident or who is investigating the accident and shall render to
      any person injured in the accident reasonable assistance,
      including the making of arrangements for the carrying of the
      injured person to a physician, surgeon or hospital for medical or
      surgical treatment if it is apparent that treatment is necessary or
      if requested by the injured person.

75 Pa.C.S.A. § 3744(a). This Court long has held “[k]nowledge that one has

injured some person or damaged the property of another user of the

highway is an essential element of the offense.”            Commonwealth v.

Adams, 23 A.2d 59, 61 (Pa. Super. 1941) (interpreting a prior but

substantially similar version of Section 3744(a)).       “This may be shown by

direct proof or by proof of circumstances from which knowledge may

reasonably be inferred, but a strong suspicion that he knew is not sufficient.”

Id. (citation omitted) (emphasis added).

      Here, in support of the charges, the Commonwealth presented the

testimony   of   Ms.   Mezier-Augustus,    Mr.   Jean,    and   Officer   Cedano.

Ms. Mezier-Augustus testified that on a good summer night, on June 14,

2012, she had double-parked her car across the street from her sister’s

house, because she intended to pay a brief visit to her sister who was sitting

on her porch. N.T. Trial, 8/29/13, at 14-16. Describing the accident that

ensued after she visited her sister, Ms. Mezier-Augustus testified:
      All I remember is I had crossed the street and I was going to
      attempt to get into my car, but there was a couple of cars that
      was passing so I, you know, leaned over to my car as soon as—I
      mean as much as I could, to allow the cars to pass by. And
      there was multiple cars that was passing.
      And everything was fine, and then I noticed a red car coming
      towards me and of course I leaned over, but to—my intention
      is—I’m thinking it’s just going to be just like all the other cars

                                     -6-
J-S37025-14


      that was passing by and he was going to, you know, avoid
      hitting me, but, you know, I held on and as it was coming closer,
      I just looked straight into the car to push myself as much as I
      can and I just remember hearing a loud noise and then my sister
      started screaming because I guess she was basically thinking if I
      got hit or if I didn’t get it. And as soon as I heard her scream, I
      screamed.

Id. at 17-18. The Commonwealth next presented the testimony of Mr. Jean,

who testified that after visiting her sister for a couple of minutes,

Ms. Mezier-August returned to her parked vehicle.        Id. at 46-47.      Upon

returning to the vehicle, according to Mr. Jean, Ms. Mezier-Augustus “stood

at the driver’s side door waiting to get in [right before the accident].” Id. at

47. Recalling the accident, Mr. Jean testified “[a]nd this red car came out of

nowhere and hit her.    And she fell to the ground. . . . [The car] did slow

down [thereafter] and then it sped up and kept going.” Id. at 47-48. He

further testified that at the time Ms. Mezier-Augustus was hit, he heard a

“big boom sound.” Id. at 49.

      Finally, Officer Cedano testified for the Commonwealth.      He testified

that after running the red car’s plate numbers through the NCIC system, he

located the owner of the vehicle. Id. at 79-81. Upon arriving at the owner’s

residence, he observed a red vehicle with damage to its passenger side. Id.

at 81. He interviewed Appellant at the residence and Appellant admitted to

Officer Cedano “he was driving that vehicle on June 14th at approximately

8:40 p.m. in the area of [the accident].” Id. at 83.       Officer Cedano also

testified that Appellant denied striking Ms. Mezier-Augustus with his vehicle.

Id. at 83.



                                     -7-
J-S37025-14



       Based upon our review of the entire record and viewing the evidence

in light favorable to the Commonwealth, thereby giving it the benefit of the

reasonable      inferences     derived     therefrom,   we       conclude   that   the

Commonwealth         presented     sufficient    evidence   to    sustain   Appellant’s

conviction for failure to give information and render aid under Section

3744(a) of the Code. Indeed, as the trial court specifically found:
       [T]he testimony of all of the witnesses sustained the conviction
       for the summary [d]uty to [g]ive [i]nformation and [r]ender
       [a]id offense. Ms. Mezier-Augustus and Mr. Jean testified that
       an accident occurred in which [Ms. Mezier-Augustus] . . . [was]
       struck [and injured.] Mr. Jean positively identified [Appellant] as
       the operator of the other vehicle, and at no time did [Appellant]
       stop and identify himself or offer assistance.        Furthermore,
       [Appellant] admitted to Officer Cedano that he had been driving
       in the vicinity of the accident when it had occurred. His striking
       of [Ms. Mezier-Augustus’] vehicle created a loud “boom” and
       shook the car. Therefore, [Appellant] knew that he had hit
       another vehicle, if not a person.

Trial Court Opinion, 2/24/14, at 6-7 (emphasis added). Accordingly, given

the circumstantial evidence, especially the fact that the collision caused a

loud noise, the trial court did not err in concluding that Appellant had

sufficient knowledge under Section 3744(a) that he was involved in an

accident.8
____________________________________________


8
  Appellant argues that, because the jury acquitted him of the misdemeanor
charge under Section 3742(a) of the Code, relating to accidents involving
death or personal injury, the trial court erred in convicting him under Section
3744(a) during a simultaneous bench trial. Specifically, he argues that the
trial court’s finding that he knew of the accident was inconsistent with the
jury’s finding to the contrary. We disagree. Preliminarily, we note that the
courts in this Commonwealth long have held that inconsistent verdicts are
permissible in Pennsyvlania. See Commonwealth v. Barger, 956 A.2d
458, 460-61 (Pa. Super. 2008) (en banc), appeal denied, 980 A.2d 109
(Footnote Continued Next Page)


                                           -8-
J-S37025-14



      We next turn to Appellant’s argument that sufficient evidence did not

support his conviction for careless driving under Section 3714(a) of the

Code. In this regard, Appellant specifically argues that the Commonwealth

failed to prove the element of careless disregard.

      Section 3714 of the Code, relating to careless driving, provides in part:
      (a) General rule.--Any person who drives a vehicle in careless
      disregard for the safety of persons or property is guilty of
      careless driving, a summary offense.

75 Pa.C.S.A. § 3714(a).              “The mens rea requirement applicable to

[Section] 3714, careless disregard, implies less than willful or wanton

conduct but more than ordinary negligence or the mere absence of care

under the circumstances.” Commonwealth v. Gezovich, 7 A.3d 300, 301

(Pa. Super. 2010) (citations omitted).

      Instantly, we agree with the trial court’s conclusion that sufficient

evidence supported Appellant’s conviction under Section 3714(a).        As the

trial court specifically found:
      [Appellant] hit Ms. Mezier-Augustus and her vehicle, causing her
      serious bodily injury and damage to her automobile. This was
      not an unavoidable accident. At least two or three cars in front
                       _______________________
(Footnote Continued)

(Pa. 2009).      Moreover, in a consolidated jury/nonjury trial—i.e., when
summary offenses are joined at trial with other charges—the judge as the
fact-finder, independent of the jury, need not defer to the jury’s findings on
common essential issues. See Commonwealth v. Yachymiak, 505 A.2d
1024, 1027 (Pa. Super. 1986) (“[A]n acquittal cannot be interpreted as a
specific finding in relation to some of the evidence. The acquittal may be no
more than the jury’s assumption of a power which they had no right to
exercise, but to which they were disposed through lenity.”). Accordingly, we
reject Appellant’s argument as lacking merit.



                                            -9-
J-S37025-14


        of [Appellant] went around [Ms. Mezier-Augustus] without
        mishap. In an attempt to avoid being hit by [Appellant], Ms.
        Mezier-Augustus pressed herself even closer to her vehicle than
        she had been for the earlier drivers. Clearly, [Appellant] drove
        his vehicle in a careless disregard for the safety of [Ms. Mezier-
        Augustus] and her vehicle.

Trial Court Opinion, 2/24/14, at 7.9           Thus, as noted earlier,   viewing the

record evidence in light favorable to the Commonwealth, thereby giving it

the benefit of the reasonable inferences derived therefrom, we conclude that

the trial court did not err in convicting Appellant of careless driving under

Section 3714(a).

        Appellant next argues that the trial court’s verdict was against the

weight of the evidence. We review weight-related issues as follows:

        The weight given to trial evidence is a choice for the factfinder.
        If the factfinder returns a guilty verdict, and if a criminal
        defendant then files a motion for a new trial on the basis that
        the verdict was against the weight of the evidence, a trial court
        is not to grant relief unless the verdict is so contrary to the
        evidence as to shock one’s sense of justice.
        When a trial court denies a weight-of-the-evidence motion, and
        when an appellant then appeals that ruling to this Court, our
        review is limited. It is important to understand we do not reach
        the underlying question of whether the verdict was, in fact,
        against the weight of the evidence. We do not decide how we
        would have ruled on the motion and then simply replace our own
        judgment for that of the trial court.        Instead, this Court
        determines whether the trial court abused its discretion in
____________________________________________


9
    We additionally agree with the trial court’s observation:
        It is immaterial that [Ms. Mezier-Augustus’] car was double-
        parked. If [Appellant] had not been able to go safely around the
        vehicle, he should have come to a complete stop and not have
        attempted his maneuver. A motorist, encumbered by a parked
        automobile, is charged with the responsibility of approaching the
        vehicle with the care commensurate with the dangers attendant
        on intervening obstructions. Berks v. LeQuin, 194 A.2d 136[,
        138] (Pa. 1963).
Trial Court Opinion, 2/24/14, at 7.



                                          - 10 -
J-S37025-14


       reaching whatever decision it made on the motion, whether or
       not that decision is the one we might have made in the first
       instance.
       Moreover, when evaluating a trial court’s ruling, we keep in mind
       that an abuse of discretion is not merely an error in judgment.
       Rather, it involves bias, partiality, prejudice, ill-will, manifest
       unreasonableness or a misapplication of the law. By contrast, a
       proper exercise of discretion conforms to the law and is based on
       the facts of record.

Commonwealth v. Street, 69 A.3d 628, 633 (Pa. Super. 2013) (internal

citation omitted).

       Here, based on our review of the entire record, as set forth in our

foregoing analysis of Appellant’s sufficiency of the evidence argument, we

conclude that the trial court did not abuse its discretion in denying

Appellant’s motion for a new trial. Accordingly, Appellant is entitled to no

relief on this claim.10

       We next address Appellant’s argument that sufficient evidence does

not support the trial court’s finding that Appellant caused serious bodily

injury under Section 3714(c).         As a result, Appellant argues that the trial

court erred in ordering him to pay a fine of $250. We disagree.

____________________________________________


10
   Insofar as Appellant argues that the trial court shifted the burden of proof
to him and inferred guilt solely based on his decision not to testify in his own
defense at trial, we dismiss this argument as lacking merit. This argument
is not only an unsubstantiated accusation against the trial court, but we also
construe it as a challenge to the trial court’s weight and credibility
determinations. It is well established that determinations as to weight and
credibility are solely for the trial court as fact-finder. See Mobley, 14 A.3d
at 889-90. We also dismiss Appellant’s argument that the trial court erred in
accepting as credible the testimony of the Commonwealth’s witnesses
despite conflicts in their testimony. Again, we do not revisit the trial court’s
credibility determinations.



                                          - 11 -
J-S37025-14



       Section 3714(c) provides “[i]f the person who violates this section

unintentionally causes the serious bodily injury of another person as a result

of the violation, the person shall, upon conviction, be sentenced to pay a fine

of $250.” 75 Pa.C.S.A. § 3714(c). The Code defines “serious bodily injury”

as “[a]ny bodily injury which creates a substantial risk of death or which

causes serious, permanent disfigurement or protracted loss or impairment of

the function of any bodily member or organ. 75 Pa. C.S.A. § 102 (emphasis

added).

       Here, as the trial court found, it is undisputed that Mezier-Augustus

was transported by ambulance to the hospital following the accident. Trial

Court Opinion, 2/24/14, at 2. She remained at the hospital for two days and

upon her release, “[she] was unable to walk for approximately six to eight

weeks and had to use crutches.”11 Id. Clearly, given the nature and extent

of her injuries, we conclude Mezier-Augustus’ injury amounted to a

“protracted loss or impairment of the function of any bodily member or

organ.” 75 Pa.C.S.A. § 102. Thus, the trial court’s finding of serious bodily

injury was supported by sufficient evidence of record. See Commonwealth

v. Nichols, 692 A.2d 181, 183-184 (Pa.Super. 1997) (victim’s jaw was

wired shut for six weeks during which he could only ingest through a straw,


____________________________________________


11
   Mezier-Augustus testified that because of the injury resulting from the
accident, she was prescribed painkillers to cope with the pain. N.T. Trial,
8/29/13, at 24.



                                          - 12 -
J-S37025-14



suffering a broken jaw and being confined to a liquid diet constitutes

impairment of the function of a bodily member), appeal denied, 649 A.2d

670 (Pa. 1994); Commonwealth v. Cassidy, 668 A.2d 1143, 1146 (Pa.

Super. 1995) (victim’s wearing of removable braces on her wrist and back

for two months comprised impairment of function of a bodily member),

appeal denied, 681 A.2d 176 (Pa. 1996). Accordingly, the trial court did

not err in ordering Appellant to pay a fine of $250 under Section 3714(c) of

the Code.

       We lastly address Appellant’s challenge to the trial court’s imposition

of restitution.12 In this regard, Appellant contends that the trial court erred

in imposing restitution in the amount of $17,035.53,13 because the
____________________________________________


12
    We dismiss as wholly meritless Appellant’s argument the trial court
violated the jurisdictional amount of $12,000 under 42 Pa.C.S.A.
§ 1515(a)(3) by imposing restitution of $17,035.53 in this case. A simple
reading of Section 1515 reveals that it applies only to the jurisdiction of
magisterial district judges in civil cases, and not courts of common pleas,
which sub judice imposed restitution.            See 42 Pa.C.S.A. § 1515(a)
(“[M]agisterial district judges shall . . . have jurisdiction of all of . . . civil
claims . . . wherein the sum demanded does not exceed $12,000.”); see
also 18 Pa.C.S.A. 1106(d) (A $12,000 limit on restitution amounts applies
only to magisterial district judges.). The instant case is neither a civil case
nor does it in any way involve magisterial district judges. Also, Appellant
argues—without citation to any relevant authority—that the trial court erred
in imposing restitution because, by so doing, the trial court “usurped
[Appellant’s] constitutional right to a civil jury trial.” Appellant’s Brief at 31.
We, however, reject this argument as baseless because, as noted infra,
under Section 1106 of the Crimes Code, the trial court has full authority to
impose restitution. See 18 Pa.C.S.A. § 1106(a).
13
   Our review of the transcript of the September 26, 2013, sentencing
hearing reveals that Appellant did not challenge the amount of the
(Footnote Continued Next Page)


                                          - 13 -
J-S37025-14



Commonwealth failed to establish a causal link between Mezier-Augustus’

injury and his criminal conduct under Section 3714.

       As this Court previously has explained, “‘[w]hen the court’s authority

to impose restitution is challenged, it concerns the legality of sentence.’”

Commonwealth v. Oree, 911 A.2d 169, 173 (Pa. Super. 2006) (citation

omitted), appeal denied, 918 A.2d 744 (Pa. 2007). The determination as

to whether a trial court imposed an illegal sentence is a question of law; our

standard of review in cases dealing with questions of law is plenary.

Commonwealth v. Atanasio, 997 A.2d 1181, 1182-83 (Pa. Super. 2010)

(citations and quotations omitted). Although restitution is penal in nature, it

is highly favored in the law and is encouraged so that the defendant will

understand the egregiousness of his conduct, be deterred from repeating

this   conduct,   and       be   encouraged      to   live   in   a   responsible   way.

Commonwealth v. Brown, 981 A.2d 893, 895-96 (Pa. 2009) (internal

citation omitted). Thus, it is settled that the “primary purpose of restitution

is rehabilitation of the offender by impressing upon him that his criminal

conduct caused the victim’s loss or personal injury and that it is his

responsibility to repair the loss or injury as far as possible.” Id. at 895.




                       _______________________
(Footnote Continued)

restitution ($17,035.53) or the methodology used to compute this amount.
See N.T. Sentencing, 9/26/13, at 10-30.



                                           - 14 -
J-S37025-14



       Mandatory restitution as part of a defendant’s sentence is authorized

in the Crimes Code.14          See 18 Pa.C.S.A. § 1106; Commonwealth v.

Burwell, 58 A.3d 790, 793 (Pa. Super. 2012). Section 1106 of the Crimes

Code provides in relevant part “upon conviction for any crime . . . wherein

the victim suffered personal injury[15] directly resulting from the crime, the

offender shall be sentenced to make restitution in addition to the

punishment prescribed therefor.” 18 Pa.C.S.A. § 1106(a) (emphasis added);

see also Barger, 956 A.2d at 465 (Section 1106 applies to “those crimes to

property or person where there has been a loss that flows from the conduct

which forms the basis of the crime for which a defendant is held criminally

accountable.”)

       We have held that Section 1106 of the Crimes Code applies to

convictions for violations of the Motor Vehicle Code. See Commonwealth

v. Genovese, 675 A.2d 331, 333-34 (Pa. Super. 1996) (finding proper

restitution for property damage resulting from the summary offense of

careless driving). Thus, Genovese affirms the appropriateness of the use of


____________________________________________


14
   The Sentencing Code also contains provisions that govern the imposition
of restitution. Specifically, the Sentencing Code provides “the court shall
order the defendant to compensate the victim of his criminal conduct for the
damage or injury that he sustained.” 42 Pa.C.S.A. § 9721(c) (emphasis
added).
15
    The Crimes Code defines “personal injury” as “[a]ctual bodily harm,
including pregnancy, directly resulting from the crime.    18 Pa.C.S.A.
§ 1106(h).



                                          - 15 -
J-S37025-14



Section 1106 restitution to cases involving violation of the Motor Vehicle

Code.

        Instantly, Appellant challenges the trial court’s imposition of restitution

on the basis that Mezier-Augustus’ injuries were not causally related to his

conviction for careless driving. We disagree. As indicated in the preceding

section of this memorandum relating to “serious bodily injury” under Section

3714(c), Mezier-Augustus’ injuries would not have              occurred   but for

Appellant’s careless driving. In fact, the evidence of record amply supports

the trial court’s finding that Mezier-Augustus suffered personal injuries

because of Appellant’s hitting her with his vehicle. Specifically, as the trial

court found, she remained at the hospital for two days and upon her release,

“[she] was unable to walk for approximately six to eight weeks and had to

use crutches.” Trial Court Opinion, 2/24/14, at 2. Accordingly, we conclude

that the trial court did not err in imposing upon Appellant restitution for

$17,035.53.

        Judgment of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/2/2014




                                       - 16 -